10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01801-SI Document 8 Filed 07/23/20 Page 1 of 2

Joseph Bakhos Esq,

State Bar Number: 327036

17221 E. 17th St, Ste #F

Santa Ana, CA 92705

Telephone: [714]-617-5868

Email Address: jbakhoslaw@yahoo.com
Attorney for plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ADAM GHADIRI, Case No.: 3:20-cv-01801-SI
Plaintiff, RESPONSE TO ORDER TO SHOW CAUSE
VS. WHY THE COURT SHOULD NOT
DISMISS THE CASE FOR FAILURE TO
PROSECUTE

BAY FAIR SHELL DBA SHELL GAS
STATION, a business entity; BANSAL, INC.,
a corporation,

Defendants

 

 

Plaintiff ADAM GHADIRI responds to the current order to show cause why the
court should not dismiss the case for failure to prosecute.
{. Plaintiff has this current lawsuit against Defendants BAY FAIR SHELL DBA

SHELL GAS STATION, a business entity; BANSAL, INC., a corporation, because of his
disability and ADA violations at Defendants place of business.

2. Plaintiff and Plaintiffs counsel submit that the summons on this case was issued by
the court on 03/24/2020,

3. The Law Office of Joseph Bakhos was attempting to serve the defendants,

however, in response to COVID 19, Plaintiffs process servers have suspended service in the

RESPONSE TO ORDER TO SHOW CAUSE
-l-

 
ee Ww WwW

“ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01801-SI Document 8 Filed 07/23/20 Page 2 of 2

state of California. Plaintiffs counsel uses the company ABC LEGAL, a business entity, to
handle process service for the office. Additionally, plaintiff uses a private individual,
MICHAEL MOE RAISLEY, to effect process service.

| 4, Both of these process servers had suspended process service in the state of
California. Both of these process servers began serving process in the state of California starting
June 1, 2020, Plaintiff immediately initiated process serving for all defendants.

5. As evidenced by the attached proofs of service, Defendants BAY FAIR SHELL

DBA SHELL GAS STATION and defendant BANSAL, INC. were served on July 11, 2020.

Plaintiff and Plaintiffs counsels sincerely apologize to the court for the delay.

Dated: 07/24/2020 LEN oe

= ieee

 

Joséph Bakhos
Attorney for Plaintiff

 

RESPONSE TO ORDER TO SHOW CAUSE
-2-

 
